900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Arthur WILLIAMS, Petitioner-Appellant,v.Terrie C. CHAVIS, Warden, Maryland House of Correction;Attorney General of the State of Maryland,Respondents-Appellees.
No. 89-6721.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1989.Decided March 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 88-3613-HM).
Tyrone Arthur Williams, appellant pro se.
John Joseph Curran, Jr., Attorney General, for appellees.
D.Md.
VACATED AND REMANDED.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tyrone Williams appeals the district court's denial of his habeas petition filed pursuant to 28 U.S.C. Sec. 2254.  Our review of the record discloses that the petition was dismissed without review of petitioner's timely filed objections to the magistrate's report and recommendation.  A district court is required to review such objections.  28 U.S.C. Sec. 636(b)(1)(c);  Rule 8(b), Rules Governing Section 2254 cases.  Accordingly, we grant a certificate of probable cause to appeal, vacate the decision of the district court, and remand the case for a de novo review of the record, considering the objections.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED